DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 5/23/22 has been entered.

Response to Arguments
Applicant’s arguments, see response, filed 5/23/22, with respect to claims 109-112, 114-123, 125-128 have been fully considered and are persuasive. The previous rejection of  these claims has been withdrawn, in view of the amendments and arguments, and a notice of allowance has been issued below. 

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Roy Gross on 5/31/22.

The application has been amended as follows: 

Claim 109 (Currently Amended) A polymer dispersed liquid crystal (PDLC) film, comprising: a. at least one first transparent flexible film coated with conductive material, characterized by a discontinuous coating of conductive material having a plurality of predetermined patterns forming a plurality of independent sections; b. at least one liquid crystal dispersion, allocated between said at least one first transparent flexible film and at least one second transparent flexible film; c. at least one second transparent flexible film coated with conductive material; and d. a Multichannel Controller characterized by: i. at least one system manager unit; ii. at least one segment control unit, interconnected to said system controller on one side and interconnected to the segment of said PDLC; and iii. at least one microcontroller unit, at least one user interface, at least one Ethernet block and at least one signal generator; said microcontroller is adapted to calculate and perform the timing to operate said segments; wherein said PDLC film is characterized by different optical properties in said liquid crystal dispersion by means of variation of ultraviolet rays (UV) or electron beam (EB) light exposure during the curing process of the same further wherein said sections are configured to be independently connected to a power source or a control unit, wherein said second transparent flexible film coated with conductive material is 2AMENDMENT AND RESPONSE U.S. Serial No. 15/520,449 Docket No. 07383-P0006A characterized as being continuous; and wherein said microcontroller enables independent control of each segment of said discontinuous coating, further wherein said microcontroller is interconnected with a plurality of discontinuous patterns on said first transparent flexible film and a continuous pattern on said second transparent flexible film.

	Claim 116 (Currently Amended) A method for producing polymer dispersed liquid crystal (PDLC) film, comprising the steps of: a. providing materials for producing a PDLC, comprising: i. a first transparent flexible film coated with conductive material; ii. a liquid crystal dispersion; iii. a second transparent flexible film coated with conductive material; b. allocating said liquid crystal dispersion between a transparent flexible films coated with conductive material; c. curing said PDLC film by means of UV or electron beam light; and d. providing a Multichannel Controller characterized by: i. at least one system manager unit; ii. at least one segment control unit, interconnected to said system controller on one side and interconnected to the segment of said PDLC; and, iii. at least one microcontroller unit, at least one user interface, at least one Ethernet block and at least one signal generator; said microcontroller is adapted to calculate and perform the timing to operate said segments; wherein said step of curing further comprises a step of inducing different exposure rates of said UV or electron beam light to said PDLC film; 4AMENDMENT AND RESPONSE U.S. Serial No. 15/520,449 Docket No. 07383-P0006Afurther wherein said step of providing a first transparent film coated with conductive material further comprises a step of inducing discontinuity of the coating by means of etching by mechanical pressure or by laser beam, forming a plurality of independent sections and said step of providing a second layer comprises a step of constructing continuity of the coating; and wherein said microcontroller enables independent control of each segment of said discontinuous coating, further wherein said microcontroller is interconnected with a plurality of patterns on said first transparent flexible film and a continuous pattern on said second transparent flexible film.

Allowable Subject Matter
Claims 109-112, 114-123, 125-128 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding independent claims 109 and 116, the prior art of record does not teach a polymer dispersed liquid crystal (PDLC) film, comprising at least one transparent flexible film coated with a discontinuous coating of conductive material forming a plurality of independent sections; at least one liquid crystal dispersion, allocated between said at least one first transparent flexible film and at least one second transparent flexible film coated with continuous conductive material; and a multichannel controller characterized by at least one system manager unit; at least one segment control unit; at least one microcontroller unit; at least one user interface; at least one Ethernet block and at least one signal generator; said microcontroller is adapted to calculate and perform the timing to operate said segments, wherein said PDLC film is characterized by different optical properties by means of variation of ultraviolet (UV) rays or electron beam (EB) light exposure wherein said section are configured to be independently connected to a power source or control unit, wherein said microcontroller is interconnected with a plurality of discontinuous patterns on said first transparent flexible film and a continuous pattern on said second transparent flexible film, in combination with the remaining features recited in the claim.
The prior art of Li (US 2012/0169987 A1 of record) discloses a PDLC film comprising first and second transparent flexible films, where the first transparent flexible film is coated with discontinuous conductive material (Li, Figure 1; Paragraphs 0020-0023). However, Li fails to disclose that the second transparent flexible film is coated with continuous conductive materials and that there are a plurality of independent sections wherein said sections are configured to be independently connected to a power source or a control unit and that the PDLC film is characterized by. Li also fails to disclose a multichannel controller comprising the various elements as claimed. The prior art of Ebisui (US 2015/0055055 A1 of record) discloses a PDLC film comprising a PDLC film that is characterized by different optical properties in said liquid crystal dispersion by means of variation of ultraviolet rays (UV) or electron beam (EB) light exposure during the curing process of the same (Ebisui, Paragraph 0121; Paragraph 0165). Ebisui also discloses a discontinuous conductive coating on the first transparent flexible film and independent segment control (Ebisui, Paragraph 0110; Figure 2); however, Ebisui fails to disclose a continuous conductive coating on the second transparent flexible film as well as a multichannel controller characterized by at least one system manager unit; at least one segment control unit; at least one microcontroller unit; at least one user interface; at least one Ethernet block and at least one signal generator; said microcontroller is adapted to calculate and perform the timing to operate said segments. The prior art of Griswold (US 2012/0270649 A1 of record) discloses a PDLC film comprising a multichannel controller (Griswold, Figure 1A). Griswold fails to disclose that the microcontroller is specifically connected to a discontinuous conductive coating on the first transparent flexible film and a continuous conductive coating on the second transparent flexible film and still accomplishes independent segment control. The prior art of Westerman (US 6,377,339 B1) discloses a film comprising a discontinuous conductive coating on a first transparent flexible film and a continuous conductive coating on a second transparent flexible film (Westerman, Figure 1b) having independent sections controlled using a microcontroller (Westerman, Figure 10). However, Westerman is directed toward a document imaging system and fails to particularly disclose a PDLC material disposed between the first and second transparent flexible films. Westerman also fails to disclose specifics regarding the Multichannel Controller.
Therefore, Claims 109 and 116 are allowed. Claims 110-112, 114-115, 117-123, 125-128 are allowed by virtue of their dependence on the allowed claims. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARIAM QURESHI whose telephone number is (571)272-4434. The examiner can normally be reached 9AM-5PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Caley can be reached on 571-272-2286. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARIAM QURESHI/Examiner, Art Unit 2871